DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendments and arguments filed 8/31/2020. Claims 1 and 18 have been amended, claims 20-25 are newly added and claims 16-17 and 19 have been cancelled. Thus, claims 1-15, 18 and 20-25 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 13, 14, 15, 18, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Deane (U.S. PG PUB. 2006/0124128) in view of Menzel (U.S. PG Pub. 2010/0259388).
Regarding claim 1, Deane discloses a control system comprising (Par. [0020]): 
a respiratory device having a first housing (Fig. 1 shows respiratory device (102) as a therapeutic gas source in a first housing); and a mobile computing device having a second housing that is separate from the housing (Fig. 1 shows a portable intelligent controller (104) within a second housing), the mobile computing device configured to receive data from or transmit data to the respiratory device through at least one communications network (Par. [0020] discloses remotely adjusting the base unit via the portable intelligent controller), the mobile computing device comprising one or more sensors and a user interface 
	Deane does not disclose the respiratory device further including a near field’s communications (NFC) chip having a local memory configured to store diagnostic information and one or more of: patient data relating to one or more patients, or product information including component data relating to one or more components of or for use with the respiratory device or other information related to the respiratory device; and wherein the mobile computing device or another computer is configured to wirelessly transmit data to the NFC chip, through an NFC connection between the mobile computing device or the other computer and the respiratory device, to update the patient data or the component data stored in the local memory of the NFC chip of the respiratory device when the respiratory device is turned off, and wherein the mobile computing device or the other computing device is configured to facilitate fault finding of the respiratory device by interrogating the local memory of NFC chip to access the diagnostic information, and the mobile computing device is configured to determine a fault in the respiratory device by processing the diagnostic information while the respiratory device is off.
	However, Menzel teaches a near field’s communications (NFC) chip having a local memory configured to store diagnostic information and one or more of: product information including component data relating to use with the device (Par. [0030]-Par. [0033] discloses an RFID reader transferring an update to a portable update device, thus the RFID reader having a memory for storing diagnostic information and product information relating to use with the device; further an RFID is known in the art to be a NFC chip); and wherein the mobile computing device or another computer is configured to wirelessly transmit data to the NFC chip, through an NFC connection between the mobile computing device or the other computer and the device, to update the data or the component data stored in the local memory of the NFC chip of the device when the device is turned off (Par. [0030]-Par. [0033] discloses an RFID reader transferring an update to a portable update device NFC device are capable of reading and 
It would have been obvious as to one of ordinary skill in that art before the effective filling date of the claimed invention to have modified Deane to include an NFC system to transmit data and update the system when the respiratory device is turned off as taught by Menzel. The skilled artisan would have been motivated to make the modification in order to update the device to adjust for new system updates. 
Regarding claim 2, the modified device of Deane further discloses the mobile computing device is configured to in response to receiving input from a patient or other user via the user interface, change the at least one operation parameter of the respiratory device (Deane, Par. [0010]).
Regarding claim 3, the modified device of Deane further discloses the user interface comprises at least one user interface element for conveying information to a patient or other user or for receiving input from a patient or other user to control the at least one operation parameter of the respiratory device using the mobile computing device (Deane, Par. [0021] discloses adjusting settings and is a PDA).
Regarding claim 4, the modified device of Deane further discloses the at least one user interface element comprises one or more of: a blower element for a patient or other user to adjust the speed of or turn on or off, a blower of the respiratory device (Deane, Par. [0010] discloses adjusting the compressor speed and flow rate).
Regarding claim 5, the modified device of Deane further discloses the user interface comprises a graphical user interface (Deane, Par. [0021] discloses a PDA).
Regarding claim 6, the modified device of Deane further discloses the mobile computing device is configured to communicate through the at least one communications network with, or wherein the one or more sensors comprise one or more of: at least one environment sensor configured to generate date representing a condition of an environment about the mobile computing device or the respiratory device (Deane, Par. [0032] discloses receiving information regarding ambient pressures); at least one patient sensor configured to generate data representing a condition of the patient or at least one respiratory device sensor configured to generate data representing an operating condition of the respiratory device (Deane, Par. [0013] discloses a breath sensor and adjusting parameters of the gas delivery system and cable communication). 
Regarding claim 7, the modified device of Deane further discloses the at least one environment sensor comprises an atmospheric pressure sensor (Deane, Par. [0032] discloses receiving information regarding ambient pressures thus providing evidence of an ambient pressure sensor); 	
Regarding claim 9, the modified device of Deane further discloses at least one respiratory device sensor comprises sensor for generating data representing an operating condition of a blower (Deane, Par. [0010] discloses operating compressor speed and adjusting flow rates) 
Regarding claim 10, the modified device of Deane further discloses the mobile computing device is configured to perform at let one of the following: present, via the user interface, information corresponding to data obtained from the one or more sensors to a patient or other user; transmit a signal to automatically change, based on data generated by one or more sensors, the at least one operation parameter of the respiratory device; prompt via the user interface a patient or other user based on data generated by the one or more sensors to change the at least one operation parameter of the respiratory device (Deane, Par. [0010]- Par. [0011] discloses generating and propagating a signal using the concentrator to sense the signal and altering the settings in response to sensing the signal).
Regarding claim 13, the modified device of Deane further discloses the at least one operation parameter of the respiratory device comprises one or more of a treatment flow rate and a blower motor , (Deane, Par. [0013] discloses operation parameters including, compressor speed, patient treatment flow rate; Par. [0024] discloses adjusting flow rates to optimize production of gases supplied to a patient).
Regarding claim 14, the modified device of Deane further discloses the mobile computing device is a PDA (Deane, Par. [0021])
Regarding claim 15, the modified device of Deane further discloses a CPAP (Deane, Par. [0035]).
Regarding claim 18, the modified device of Deane further discloses at least one of or for use with the respiratory device; and a wirelessly interrogatable chip integrated into or located on the at least one component and having local memory configured to store information relating to the at least one component wherein the mobile computing device or another computing device is configured to wirelessly interrogate the chip to retrieve information relating to the at least one component; and the mobile computing device or other computing device is configured to transmit data corresponding to the information retrieved from the chip to the respiratory device to update component data stored in the memory of the respiratory device (Deane, Par. [0010] and Par. [0013] discloses a controller known to have chips, and wireless electronic communication; Par. [0035]-Par. [0037] discloses memory storage). 
Regarding claim 24, the modified deice of Deane further discloses the mobile computing device is configured to establish and authenticate a further wireless connection using the NFC connection between the mobile device and the respiratory device (Menzel, Par. [0030]-Par. [0033] discloses an RFID reader and RFID tag and an RFID memory for instructions and the RFID; Par. [0037]-Par. [0038]).
Regarding claim 25, the modified device of Deane further discloses the device configured to apply update setting of the device for the updated component data, wherein the update settings comprise information about other components (Menzel, Par. [0006]-Par. [0007] disclose updating the device, thus a fault has been determined (an out of date service); Par. [0030]-Par. [0033]). 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Deane in view of Menzel as applied to claims 1 and 6 above in further view of Farbarik (U.S. PG Pub. 2008/0110459).
Regarding claim 8, the modified device of Deane does not explicitly disclose at least one patient sensor comprises one or more of: an accelerometer; image sensor; or a sound sensor. 
 Farbarik teaches an accelerometer (Par. [0021]).
It would have been obvious as to one of ordinary skill in that art before the effective filling date of the claimed invention to have modified Deane to include an accelerometer as taught by Farbarik. The skilled artisan would have been motivated to make the modification in order to be able to detect excess vibrations and noise during operation and adjusting pressure to reduce vibrations (Farbarik Par. [0003]). 
Regarding claim 11, the modified device of Deane does not explicitly disclose one or more sensors indicate an adverse operating condition of the respiratory device or an adverse condition of an environment about the mobile computing device or the respiratory device to a patient or other user.
Farbarik teaches one or more sensors indicate an adverse operating condition of the respiratory device or an adverse condition of an environment about the mobile computing device or the respiratory device to a patient or other user (Par. [0021] an accelerometer, the vibrations detected via accelerometer would indicate adverse conditions to the operating of the respiratory device).
It would have been obvious as to one of ordinary skill in that art before the effective filling date of the claimed invention to have modified Deane to include an accelerometer as taught by Farbarik. The skilled artisan would have been motivated to make the modification in order to be able to detect excess vibrations and noise during operation and adjusting pressure to reduce vibrations (Farbarik Par. [0003]). 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deane (U.S. PG PUB. 2006/0124128) in view of Menzel (U.S. PG Pub. 2010/0259388) as applied to claim 1, in further view of Somervell (U.S. PG Pub. 2011/0088693).
Regarding claim 12, the modified device of Deane does not disclose the mobile computing device is configured to, in response to determining the change in wakefulness, transmit a signal to at least one other electrical device or appliance to change an operation parameter of the at least one other electrical device or appliance.

It would have been obvious as to one of ordinary skill in that art before the effective filling date of the claimed invention to have modified Deane to transmit a signal to change an operation parameter as taught by Somervell. The skilled artisan would have been motivated to make the modification in order to be able to adjust the system to the necessary parameters needed by the patient.
Claim 20, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deane (U.S. PG PUB. 2006/0124128) in view of Menzel (U.S. PG Pub. 2010/0259388) as applied to claim 1, in further view of Liu (U.S. PG Pub. 2008/0090595).
Regarding claim 20, the modified device of Deane does not disclose the NFC Chip of the device comprises a microprocessor.
However, Liu teaches the NFC Chip of the device comprises a microprocessor (Par. [0029]).
It would have been obvious as to one of ordinary skill in that art before the effective filling date of the claimed invention to have modified Deane to incorporate the NFC Chip of the device to comprise a microprocessor as taught by Liu. The skilled artisan would have been motivated to make the modification in order to be operable to control transferring of user network specific profile information (Liu, Par. [0029]).
Regarding claim 21, the modified device of Deane further discloses the NFC chip is configured to interrogate the local memory of the NFC chip and update settings of the device based on the updated component data when the device is turned on (Menzel, Par. [0030]-Par. [0033] discloses an RFID reader and RFID tag and an RFID memory for instructions and the RFID being active and thus the device has power and is on; Par. [0037]-Par. [0038]). 
It would have been obvious as to one of ordinary skill in that art before the effective filling date of the claimed invention to have modified Deane to incorporate the NFC chip is configured to interrogate 
Regarding claim 22, the modified device of Deane further discloses the local memory of the NFC chip is configured to store product information and the mobile computing device is configured to retrieve product information from the device via the NFC connection (Menzel, Par. [0006]-Par. [0007] disclose updating the device, (Par. [0030]-Par. [0033] discloses an RFID reader and RFID tag and an RFID memory for instructions; Par. [0037]-Par. [0038]). 
Regarding claim 23, the modified device of Deane further discloses the mobile computing device is configured to transmit updated product information onto the device via the NFC connection and the local memory of the NFC chip of the device is configured to store the updated product information (Menzel, Par. [0006]-Par. [0007] disclose updating the device, Par. [0030]-Par. [0033] discloses an RFID reader and RFID tag and an RFID memory for instructions; Par. [0037]-Par. [0038]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        1/15/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785